Citation Nr: 0124582	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to an increased rating for the service-connected 
disability manifested by recurrent dislocation of the left 
shoulder joint, currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in July 2001.  



REMAND

In this case, the veteran contends that his service-connected 
left shoulder disability is severe enough to warrant a rating 
higher than the currently assigned 20 percent.  

The veteran was afforded a VA examination in September 1999.  
The veteran complained of chronic pain in the left shoulder 
and upper arm.  The veteran reported that he could not sleep 
on his left side.  The examiner indicated that the veteran 
was in no acute distress.  

On the physical examination, the veteran demonstrated a 
healed 15 cm curvilinear scar anteriorly.  The left shoulder 
had abduction which was possible to approximately 160 degrees 
without pain before he had some mild aching.  The veteran had 
significant limitations with external rotation possible only 
to 45 degrees before having pain.  Internal rotation was 
similarly limited to 45 degrees before having pain.  Internal 
rotation was similarly limited to 45 degrees before having 
pain.  Even minimal resisted abduction caused significant 
pain, and the veteran was unwilling to have further maneuvers 
performed.  

The overall impression was that the veteran suffered chronic 
left shoulder symptoms likely secondary to chronic tendonitis 
with the possibility of underlying arthritic changes as the 
cause of that.  The examiner recommended corticosteroid 
injections.  The VA examiner indicated that the veteran's 
left shoulder remained quite disabling.  An x-ray study 
showed narrowing of the gleno-humeral joint space.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in July 2001 that his VA 
examination report did not adequately reflect his significant 
functional loss due to the left shoulder pain.  The veteran 
also indicated that the examiner did not specifically address 
the issue of the left shoulder often "popping out of 
place."  

The veteran reported having to use the left shoulder only 
below the chest, close to his body to avoid pain.  The 
veteran testified that his shoulder throbbed.  With regard to 
driving a car, the veteran testified that he used his right 
hand for steering and turn signals, by reaching between the 
steering wheel.  The veteran indicated that he had difficulty 
using the seatbelt because he had to reach over with his 
right arm to grab it.  

The veteran also testified that his shoulders were different 
sizes because of muscle atrophy of the left shoulder.  He 
indicated that he was right handed.  

The veteran asserts having left shoulder pain with additional 
functional limitation.  The Board notes that in consideration 
of limitation of motion, The United States Court of Appeals 
for Veterans Claims (Court) has set forth certain guidelines.  
In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  

In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim for the 
left shoulder disability as a rating under the Diagnostic 
Code governing limitation of motion of the shoulder should be 
considered.  

However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion. Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

In light of DeLuca and in order to determine the veteran's 
current range of motion taking into consideration pain, as 
well as his other manifestations, the veteran should be 
afforded a VA orthopedic evaluation.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Also, the regulations implementing the VCAA are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
the service-connected left shoulder 
disability, which have not previously 
been identified or obtained.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran, 
that are not currently in the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent, of the 
manifestations of the service-connected 
left shoulder disability.  All indicated 
testing, including x-ray studies, should 
be completed.  The claims file should be 
made available to the examiner(s) prior 
to the examination(s).  The examination 
should include a complete test of the 
range of motion of the affected joints.  
All findings should be reported.  The 
examiner(s) should also be asked to 
determine the degree to which the 
veteran's left shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
shoulder is used repeatedly.  It should 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  
Specifically, the examiner should state 
whether the veteran is experiencing a 
related functional loss due to pain that 
is consistent with an inability to raise 
the left arm higher than 25 degrees from 
the side.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




